Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144643                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144643
                                                                    COA: 306817
                                                                    Wayne CC: 10-009263-FC
  RAYMOND HENLEY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2011
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order, addressing the issue whether the defendant should be allowed the
  opportunity to withdraw his plea in light of People v Cole, 491 Mich 325 (2012).

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2012                    _________________________________________
           h1023                                                               Clerk